United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3664
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Tracy Allan Lennex,                     *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 7, 2009
                                Filed: April 10, 2009
                                 ___________

Before LOKEN, Chief Judge, BYE and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

      Tracy Allan Lennex pleaded guilty to being a felon in possession of a firearm.
In calculating his Guidelines sentencing range, the district court1 determined that
Lennex had two prior felony convictions that qualified as crimes of violence under
U.S.S.G. § 4B1.2(a), including one Missouri conviction for “knowingly burning or
exploding,” see Mo. Rev. Stat. § 569.055 (person commits crime of knowingly
burning or exploding when he knowingly damages property of another by starting fire
or causing explosion). The court sentenced him to 90 months in prison. Lennex

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
appeals, arguing that his prior conviction for knowingly burning or exploding does not
constitute a crime of violence and that his sentence is unreasonable.

       We conclude that the district court properly characterized Lennex’s prior
conviction for knowingly burning or exploding as a crime of violence. See United
States v. Whaley, 552 F.3d 904, 907 (8th Cir. 2009) (holding that Missouri conviction
for knowingly burning or exploding constitutes violent felony for purposes of 18
U.S.C. § 924(e), as elements substantially correspond to those of generic arson, and
offense is punishable by term of imprisonment exceeding one year); United States v.
Williams, 537 F.3d 969, 971 (8th Cir. 2008) (this court has never recognized
distinction between “violent felony” and “crime of violence”); see also United States
v. Hollis, 447 F.3d 1053, 1054 (8th Cir. 2006) (per curiam) (court reviews de novo
whether prior conviction is crime of violence under § 4B1.2(a)). We further conclude
that Lennex’s within-Guidelines-range sentence was not unreasonable. See United
States v. Akers, 476 F.3d 602, 605 (8th Cir. 2007) (reviewing reasonableness of
sentence under abuse-of-discretion standard); United States v. Watson, 480 F.3d 1175,
1177 (8th Cir.) (describing circumstances where sentencing court abuses its discretion
and imposes unreasonable sentence; within-Guidelines-range sentence is
presumptively reasonable), cert. denied, 128 S. Ct. 305 (2007).

      Accordingly, we affirm.
                     ______________________________




                                         -2-